MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                     FILED
this Memorandum Decision shall not be                                  Oct 24 2018, 7:36 am
regarded as precedent or cited before any
                                                                           CLERK
court except for the purpose of establishing                           Indiana Supreme Court
                                                                          Court of Appeals
the defense of res judicata, collateral                                     and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Matthew M. Kubacki                                       Curtis T. Hill, Jr.
Indianapolis, Indiana                                    Attorney General of Indiana
                                                         George P. Sherman
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Keijuan Ramey,                                           October 24, 2018
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         49A02-1711-CR-2699
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable Bradley Keffer,
Appellee-Plaintiff.                                      Judge Pro Tempore
                                                         The Honorable Marshelle D.
                                                         Broadwell, Magistrate
                                                         Trial Court Cause No.
                                                         49G17-1708-CM-32073



Riley, Judge.




Court of Appeals of Indiana | Memorandum Decision 49A02-1711-CR-2699 | October 24, 2018        Page 1 of 6
                                STATEMENT OF THE CASE
[1]   Appellant-Defendant, Keijuan Ramey (Ramey), appeals his conviction for

      Counts I and II, domestic battery, Class A misdemeanors, Ind. Code § 35-42-2-

      1.3(a).


[2]   We affirm.


                                                    ISSUE
[3]   Ramey presents one issue on appeal, which we restate as: Whether the State

      presented sufficient evidence beyond a reasonable doubt to support Ramey’s

      domestic battery convictions.


                      FACTS AND PROCEDURAL HISTORY
[4]   On August 25, 2017, Ramey and his eight-month pregnant girlfriend, Bricia

      Chaves (Chaves), were in an apartment leased by Ramey’s sister, Shalika

      Parcher (Parcher). At some point, Chaves and Ramey walked into Parcher’s

      bedroom, and Parcher sensed that Ramey was “mad about something.”

      (Transcript Vol. II, p. 49). Chaves then stated that she needed to go home, and

      she borrowed Parcher’s cellphone to contact her sister who would arrange for

      “an Uber home.” (Tr. Vol. II, p. 50). While talking on the phone, Ramey

      snatched the phone from Chaves. Ramey then paced back and forth in the

      living room, hurling insults and threats to Chaves’ sister. Because Parcher

      “didn’t want [Ramey] to break” her phone, she took it back. (Tr. Vol. II, p. 50).

      At that point, Ramey was “yelling and screaming.” (Tr. Vol. II, p. 50).

      Parcher ordered Ramey to leave and she threatened to call the police. Ramey
      Court of Appeals of Indiana | Memorandum Decision 49A02-1711-CR-2699 | October 24, 2018   Page 2 of 6
      refused, and he angrily threw his own phone against the wall. Annoyed by

      Ramey’s conduct, Parcher began pushing Ramey out of her apartment. Ramey

      refused and stated, “If I’m leaving, then [Chaves is] leaving with me.” (Tr. Vol.

      II, p. 52). Ramey then “yanked [Chaves] by the back of the neck and tried to

      push [Chaves] out of the door, but [Chaves] knelt down because she didn’t

      want” to leave. (Tr. Vol. II, p. 52). Upon seeing Ramey’s actions, Parcher

      “panicked and she tried to get [Ramey] off of [Chaves,]” but Ramey turned

      around, swung his arm, and hit Parcher on her shoulder. (Tr. Vol. II, p. 53).

      Although he left Parcher’s house, Ramey was later arrested.


[5]   On August 30, 2016, the State filed an Information, charging Ramey with

      Counts I and II, domestic battery, Class A misdemeanors. On November 2,

      2017, a bench trial was conducted. At the close of the evidence, the trial court

      found Ramey guilty as charged. The same day, the trial court sentenced Ramey

      to serve concurrent terms of 365 days on each Count in the Marion County Jail.

      However, the trial court suspended 351 days to probation on both Counts.


[6]   Ramey now appeals. Additional facts will be provided as necessary.


                              DISCUSSION AND DECISION
[7]   Ramey contends that the State did not present sufficient evidence beyond a

      reasonable doubt to support his convictions for domestic battery. When

      reviewing the sufficiency of the evidence to support a conviction, appellate

      courts must consider only the probative evidence and reasonable inferences

      supporting the judgment. Drane v. State, 867 N.E.2d 144, 146-47 (Ind. 2007). It

      Court of Appeals of Indiana | Memorandum Decision 49A02-1711-CR-2699 | October 24, 2018   Page 3 of 6
      is the fact-finder’s role, not that of appellate courts, to assess witness credibility

      and weigh the evidence to determine whether it is sufficient to support a

      conviction. Id. To preserve this structure, when appellate courts are confronted

      with conflicting evidence, they must consider it most favorably to the trial

      court’s ruling. Id. Appellate courts affirm the conviction unless no reasonable

      fact-finder could find the elements of the crime proven beyond a reasonable

      doubt. Id. It is therefore not necessary that the evidence overcome every

      reasonable hypothesis of innocence. Id. The evidence is sufficient if an

      inference may reasonably be drawn from it to support the judgment. See id.

      Upon review, appellate courts do not reweigh the evidence or assess the

      credibility of the witnesses. Stewart v. State, 768 N.E.2d 433, 435 (Ind. 2002).


[8]   Indiana Code section 35-42-2-1.3(a) provides, in pertinent part, that “a person

      who knowingly or intentionally: (1) touches a family or household member in

      a rude, insolent, or angry manner; or (2) in a rude, insolent, or angry manner

      places any bodily fluid or waste on a family or household member . . . commits

      domestic battery, a Class A misdemeanor.”


[9]   In Count I, the State alleged that “Ramey did knowingly touch Bricia Chavez,

      a family or household member, in a rude, insolent or angry manner by grabbing

      her and/or pushing her and/or pulling her.” (Appellant’s App. Vol. II, p. 16).

      Here, Ramey claims that while “there is a high probability” that he touched

      Chaves, “the touching does not rise to the level of rude, insolent or angry as

      necessary for the conviction.” (Appellant’s Br. p. 11).



      Court of Appeals of Indiana | Memorandum Decision 49A02-1711-CR-2699 | October 24, 2018   Page 4 of 6
[10]   On the day in question, Chaves and Ramey were arguing. When Chaves used

       Parcher’s cell phone to call her sister who would arrange for an Uber to take her

       home, Ramey became furious. Ramey, who was “already livid . . . snatched

       the phone” from Chaves, and he began hurling threats and insults at Chaves’

       sister. (Tr. Vol. II, p. 50). Because Parcher “didn’t want [Ramey] to break” her

       phone, she took it back. (Tr. Vol. II, p. 50). At that point, Ramey was “yelling

       and screaming,” and Parcher ordered Ramey to leave and threatened to call the

       police. (Tr. Vol. II, p. 50). Ramey refused, and he angrily threw his own phone

       against the wall. Based on his appalling behavior, Parcher again ordered

       Ramey to leave her house. Ramey informed Parcher, “If I’m leaving, then

       [Chaves is] leaving with me.” (Tr. Vol. II, p. 52). At that moment, Ramey

       “yanked [Chaves] by the back of her neck and [he] tried to push her out of the

       door, but [Chaves] knelt down because she didn’t want to go.” (Tr. Vol. II, p.

       52). Ramey’s arguments that Chaves offered an alternate explanation—that

       Ramey did not hold her neck in rude, insolent or angry manner—amount to an

       invitation to reweigh conflicting evidence, which we cannot do. See Stewart,

       768 N.E.2d at 435.


[11]   As for Count II, the State alleged that “Ramey did knowingly touch Shalika

       Parcher, a family or household member, in a rude, insolent or angry manner by

       striking her with his hand.” (Appellant’s App. Vol. II, p. 16). Ramey’s only

       claim is that he did not knowingly hit Parcher. “A person engages in conduct

       ‘knowingly’ if, when he engages in the conduct, he is aware of a high

       probability that he is doing so.” I.C. § 35-41-2-2(b).


       Court of Appeals of Indiana | Memorandum Decision 49A02-1711-CR-2699 | October 24, 2018   Page 5 of 6
[12]   Parcher alleged that after Ramey “yanked” Chaves by “the back of her neck,”

       she “panicked” and she “tried to get [Ramey] off of [Chaves]” because she

       “didn’t know what [Ramey] was going to do next to [Chaves].” (Tr. Vol. II, p.

       53). At that moment, Ramey turned around, swung his arm severally and “hit”

       Parcher on her “shoulder.” (Tr. Vol. II, p. 54). Here, the factfinder could have

       reasonably inferred that Ramey was aware of a high probability that he would

       hit Parcher at the time he swung his arm.


[13]   In sum, we conclude that the State presented sufficient evidence beyond a

       reasonable doubt to convict Ramey of two Counts of domestic battery, Class A

       misdemeanors.


                                             CONCLUSION
[14]   For the reasons stated, we conclude that the evidence was sufficient to sustain

       Ramey’s two Counts of Class A misdemeanor domestic battery.


[15]   Affirmed.


[16]   Vaidik, C. J. and Kirsch, J. concur




       Court of Appeals of Indiana | Memorandum Decision 49A02-1711-CR-2699 | October 24, 2018   Page 6 of 6